CONSENT AND FIFTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT


This Consent and Fifth Amendment to Loan and Security Agreement (this
“Amendment”) is entered into this 30th day of June, 2017, by and between (i)
SILICON VALLEY BANK (“Bank”) and (ii) WORKIVA INC., a Delaware corporation
(f/k/a Workiva LLC, “Workiva”) and WORKIVA INTERNATIONAL LLC, a Delaware limited
liability company (“International”, and together with Workiva, each and
together, jointly and severally, “Borrower”) whose address is 55 West Monroe
Street, Suite 3490, Chicago, Illinois 60603.


RECITALS


A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 22, 2014, as affected by a First Amendment to Loan and
Security Agreement, dated as of October 16, 2014, as further affected by a
Second Amendment to Loan and Security Agreement dated as of November 25, 2014,
as further affected by a Third Amendment to Loan and Security Agreement dated as
of February 26, 2015, and as further affected by a Consent and Fourth Amendment
to Loan and Security Agreement dated April 5, 2016 (as the same may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).


B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.


C. Borrower has requested that Bank amend the Loan Agreement to make certain
revisions to the Loan Agreement as more fully set forth herein.


D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.


AGREEMENT


        NOW, THEREFORE, in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.


2. Amendments to Loan Agreement.


2.1 Section 3.2 (Conditions Precedent to all Credit Extensions).
Subsections (a) and (b) of Section 3.2 are amended in their entirety and
replaced with the following:





--------------------------------------------------------------------------------

“(a) timely receipt of the Credit Extension request and any materials and
documents required by Section 3.4;


(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the proposed
Credit Extension and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”


2.2 Section 3.4 (Procedures for Borrowing). Section 3.4 is amended in its
entirety and replaced with the following:


“3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of an Advance (other than Advances under
Sections 2.2.2) set forth in this Agreement, to obtain an Advance, Borrower
shall notify Bank (which notice shall be irrevocable) by electronic mail by 2:00
p.m. Eastern time on the Funding Date of the Advance. Such notice shall be made
by Borrower through Bank’s online banking program, provided, however, if
Borrower is not utilizing Bank’s online banking program, then such notice shall
be in a written format acceptable to Bank that is executed by an Authorized
Signer. As to any Authorized Signer providing such notices and requesting
Advances, Bank shall rely on the Borrower’s Borrowing Resolution last delivered
to Bank by Borrower. In connection with any such notification, Borrower must
promptly deliver to Bank by electronic mail or through Bank’s online banking
program such reports and information as Bank may request in its sole discretion.
Bank shall credit proceeds of an Advance to the Designated Deposit Account. Bank
may make Advances under this Agreement based on instructions from an Authorized
Signer or without instructions if the Advances are necessary to meet Obligations
which have become due.”


2.3 Section 6.2 (Financial Statements, Reports, Certificates). Subsection (a) of
Section 6.2 is amended in its entirety and replaced with the following:


“(a) a Borrowing Base Report (and any schedules related thereto and including
any other information requested by Bank with respect to Borrower’s Accounts,
including,

--------------------------------------------------------------------------------

without limitation, details of Annualized Customer Retention Rate, Borrowing
Base, Quarterly Churn and Recurring Revenue) (i) with each request for an
Advance, and (ii) within forty-five (45) days after the end of each fiscal
quarter (thirty (30) days after the end of each month when there are Credit
Extensions outstanding);”


2.4 Section 6.2(k) (Financial Statements, Reports, Certificates). The following
new subsection (k) is hereby inserted in Section 6.2 immediately following
subsection (j) thereof:


“(k) within ten (10) days after the end of each fiscal quarter, account
statements from Bankers Trust as of the end of each month in the immediately
preceding fiscal quarter in respect of the Controlled Cash Collateral Account
and all other Collateral Accounts in the name of the Borrower maintained at
Bankers Trust.”


2.5 Section 6.3 (Accounts Receivable). Subsection (c) of Section 6.3 is amended
in its entirety and replaced with the following:


“(c) Collection of Accounts. Borrower shall have the right to collect all
Accounts unless and until a Default or an Event of Default has occurred and is
continuing. Borrower shall direct Account Debtors to deliver or transmit all
proceeds of Accounts into a lockbox account, or such other “blocked account”
subject to a Control Agreement in form and substance reasonably satisfactory to
Bank, including, without limitation, the Deposit Accounts subject to the Bankers
Trust DACA (such accounts, the “Controlled Cash Collateral Account”). Whether or
not an Event of Default has occurred and is continuing, Borrower shall deliver
all payments on and proceeds of Accounts to the Controlled Cash Collateral
Account. Borrower shall maintain at all times a “blocked account” at Bank (the
“SVB Cash Collateral Account”). Following the occurrence and continuance of an
Event of Default, Bank shall have the right to apply the funds in the Controlled
Cash Collateral Account or the SVB Cash Collateral Account pursuant to Section
9.4. Borrower hereby authorizes Bank to transfer to the SVB Cash Collateral
Account amounts, if any, received by Bank that Bank reasonably determines are
proceeds of the Accounts (provided that Bank is under no obligation to do so and
this allowance shall in no event relieve Borrower of its obligations
hereunder).”


2.6 Section 6.3 (Accounts Receivable). Subsection (e) of Section 6.3 is deleted
in its entirety and replaced with the following:


“(e) Verifications; Confirmations; Credit Quality; Notifications. Bank may (i)
prior to the occurrence and continuance of an Event of Default, verify and
confirm directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, either in the name of Borrower or Bank
or such other name as Bank may choose, and upon the occurrence and during the
continuance of an Event of Default, notify any Account Debtor of Bank’s security
interest in such Account and/or (ii) upon the occurrence and during the

--------------------------------------------------------------------------------

continuance of an Event of Default, conduct a credit check of any Account Debtor
to approve any such Account Debtor’s credit.”


2.7 Section 6.14 (Online Banking). Section 6.14 is hereby inserted immediately
following Section 6.14:


“6.14 Online Banking. Utilize Bank’s online banking platform for all matters
requested by Bank which shall include, without limitation (and without request
by Bank for the following matters), uploading information pertaining to Accounts
and Account Debtors, requesting approval for exceptions, and requesting Credit
Extensions (provided, that Borrowing Base Reports, Monthly Financial Statements,
Compliance Certificates, and certain other financial reports required to be
delivered pursuant to Section 6.2 of this Agreement shall be delivered to Bank
by electronic mail).”


2.8 Section 8.2(a) (Covenant Default). Section 8.2(a) is amended in its entirety
and replaced with the following:


“(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.5,
6.7, 6.8, 6.9, 6.10(b), 6.12, 6.13, or violates any covenant in Section 7; or”


2.9 Section 13 (Definitions). The following new terms and their definitions are
inserted alphabetically in Section 13.1:
 
“Bankers Trust DACA” means that certain Deposit Account Control Agreement dated
as of November 24, 2014, as such agreement may be amended, modified, amended and
restated, or replaced from time to time, by and among Borrower, Bank, and
Bankers Trust with respect to Borrower’s accounts identified therein.


“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form attached hereto as Exhibit C.


“Controlled Cash Collateral Account” has the meaning set forth in Section
6.3(c).


“SVB Cash Collateral Account” has the meaning set forth in Section 6.3(c).


2.10 Section 13 (Definitions). The following defined terms set forth in
Section 13.1 are deleted in their entirety:


“Cash Collateral Account” is defined in Section 6.3(c).


“Transaction Report” is that certain report of transactions and schedule of
collections on the Bank’s standard form.


2.11 Compliance Certificate (Exhibit B). The Compliance Certificate

--------------------------------------------------------------------------------

attached to the Loan Agreement as Exhibit B is amended in its entirety and
replaced with the Compliance Certificate in the form of Exhibit B attached
hereto.


2.12 Borrowing Base Report (Exhibit C). The Borrowing Base Report in the form of
Exhibit C attached hereto is inserted in the Loan Agreement immediately
following Exhibit B thereof.


3. Consent to Transactions. Borrower has notified Bank that Borrower has formed
Workiva Holdings Limited, a company formed under the laws of England and Wales
with registration number 10739503 (“UK Holdco”), and a wholly-owned Subsidiary
of Workiva (the “Subsidiary Formation”). Borrower has also notified Bank that
Workiva intends to transfer all of its ownership interest in each of Workiva
Canada ULC, Workiva Netherlands B.V., and Workiva UK Limited, to UK Holdco
whereupon each such entity will be a wholly-owned subsidiary of UK Holdco
(collectively, the “Transfer”). In addition, Borrower has notified Bank that it
intends to dissolve Workiva Brasil Relatorios Empresarias Online LTDA, a
wholly-owned Subsidiary of Workiva, and transfer its assets to a Borrower (the
“Dissolution”; the Subsidiary Formation, the Transfer and the Dissolution are
collectively referred to as the “Transactions”). Borrower acknowledges that the
Transactions are prohibited under the terms of the Loan Agreement and require
Bank consent. Accordingly, notwithstanding anything to the contrary contained in
Section 6.12 (Formation or Acquisition of Subsidiaries), Section 7.1
(Dispositions), or Section 7.7 (Distributions; Investments) of the Loan
Agreement, subject to the terms and conditions set forth in Section 10 of this
Agreement, Bank consents to the Transactions; provided, however, as a condition
to such consent, (i) no Default or Event of Default shall have occurred prior to
or immediately after the consummation of the Transactions; and (ii) Borrower
shall provide Bank with evidence of the Dissolution, and in connection
therewith, the transfer of assets to a Borrower. The following consent applies
only to the Transactions and is not a consent to or waiver of any subsequent
application of the same provisions of the Loan Agreement, nor is it a waiver of
any breach of any other provision of the Loan Agreement and the other Loan
Documents. The foregoing consent does not establish a course of dealing upon
which Borrower may rely on in the future.


4. Limitation of Amendments.


4.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.


4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.


5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:



--------------------------------------------------------------------------------

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;


5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;


5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;


5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;


5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and


5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


6. Ratification of Perfection Certificate. Except as affected by the terms of
the Transaction, Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of April 5, 2016, and acknowledges, confirms and agrees
that the disclosures and information Borrower provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.


7. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the

--------------------------------------------------------------------------------

Obligations, or otherwise, and that if Borrower now has, or ever did have, any
offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.


8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.


9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.


10. Effectiveness. This Amendment shall be deemed effective upon the following:


10.1 the due execution and delivery to Bank of this Amendment by each party
hereto;


10.2 an amendment to that certain Amended and Restated Stock Pledge Agreement
dated as of the Effective Date to incorporate the pledge by Borrower of the
equity interests of the UK Holdco owned by Workiva, together with the original
share certificate issued to Workiva and a stock power or similar instrument in
connection therewith;


10.3 Borrower’s payment of Bank’s legal fees and expenses incurred in connection
with this Amendment; and


10.4 such other documents as Bank may reasonably request.




[Signature page follows.]
 




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.





BANK BORROWER Silicon Valley Bank Workiva Inc. 
By: /s/ Heather LaFreniere 
By:  /s/ Martin J. Vanderploeg 
Name: Heather LaFreniere 
Name: Martin J. Vanderploeg 
Title: Director 
Title: Chief Operating Officer 
 Workiva International LLC 
By: /s/ Martin J. Vanderploeg 
Name: Martin J. Vanderploeg 
 
Title: Vice President 













































 


[Signature page to Consent and Fifth Amendment to Loan and Security Agreement]




 

--------------------------------------------------------------------------------

 
EXHIBIT B
COMPLIANCE CERTIFICATE


TO:  SILICON VALLEY BANK     Date:
__________________   
FROM:  WORKIVA INC. and WORKIVA INTERNATIONAL LLC


The undersigned authorized officer of Workiva Inc. and Workiva International LLC
(each and together, jointly and severally, “Borrower”) certifies that under the
terms and conditions of the Loan and Security Agreement between Borrower and
Bank (as amended, the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries, if any, relating to unpaid employee payroll or
benefits of which Borrower has not previously provided written notification to
Bank. Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.



1 

--------------------------------------------------------------------------------

 

Please indicate compliance status by circling Yes/No under “Complies”
column.    Reporting Covenant Required Complies    Quarterly financial
statements with Compliance Certificate Quarterly within 45 days Yes No Annual
financial statement (CPA Audited) + CC FYE within 150 days Yes No 10-Q, 10-K and
8-KWithin 5 days after filing with SEC Yes No A/R & A/P Agings & Deferred
Revenue Quarterly within 45 days Yes No Borrowing Base Report Monthly within 30
days (Quarterly within 45 days if no outstanding Credit Extensions) Yes
No Projections FYE within 60 days Yes No  The following Intellectual Property
was registered after the Effective Date (if no registrations, state
“None”)______________________________________________________________________ 

Financial Covenant Required Actual Complies     Maintain as
indicated:    Minimum Liquidity $5,000,000 $ Yes No Minimum Recurring
Revenue See Sec 6.9(b) $ Yes No 



        The following are the exceptions with respect to the certification
above: (If no exceptions exist, state “No exceptions to note.”)


------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------



WORKIVA INC. BANK USE ONLY  WORKIVA INTERNATIONAL LLC Received by:
_____________________   AUTHORIZED SIGNER  Date: _________________________ By:
_________________________  Name: _________________________ Verified:
________________________ Title: _________________________  AUTHORIZED
SIGNER Date: _________________________  Compliance Status: Yes No 

 


2 

--------------------------------------------------------------------------------

 
Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


I. Liquidity (Section 6.9(a))


Required: $5,000,000





A. Unrestricted cash and Cash Equivalents at Bank or in Deposit Accounts or
Securities Accounts subject to a Control Agreement in favor of
Bank $_ B. Availability Amount $_ C. Liquidity (line A plus line B) $_ 



Is line C equal to or greater than $5,000,000?


_______ No, not in compliance     _______ Yes, in compliance


 


1 

--------------------------------------------------------------------------------

 
II. Minimum Recurring Revenue to Plan (Section 6.9 (b))


Required: As of the last day of each quarter on a trailing three (3) month
basis, Borrower’s and its Subsidiaries’ consolidated Recurring Revenue for such
quarter shall not be less than the greater of (i) eighty percent (80%) of
Borrower’s and its Subsidiaries’ consolidated Recurring Revenue for such quarter
as outlined in Borrower’s business plan approved by its board of directors or
(ii) Borrower’s and its Subsidiaries’ consolidated Recurring Revenue for the
prior quarter.




Actual:



A. Recurring Revenue $_ 



Is the value of line A at least equal to the greater of (i) eighty percent (80%)
of the value projected for consolidated Recurring Revenue in Borrower’s and its
Subsidiaries business plan or (ii) Borrower’s and its Subsidiaries’ consolidated
Recurring Revenue for the prior quarter?


_______ No, not in compliance     _______ Yes, in compliance
 


 

--------------------------------------------------------------------------------

 
EXHIBIT C


Form of Borrowing Base Report


[To be provided by Bank]


 
 